Case 1:20-cv-00659-KAM-PK Document 24-1 Filed 03/25/21 Page 1 of 2 PageID #: 86



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                                 ECF

  STEVEN MENDOZA, individually and on behalf of other            Case No.: 20-cv-659 (KAM)(PK)
  persons similarly situated,
                           Plaintiffs,                           SMITHSIMON DECLARATION
                                                                 IN SUPPORT OF
                                                                 CONSENT MOTION
  -against-

  UNITED SALES U.S.A. CORP., SOLOMON ENDZWEIG,
  and ABRAHAM GOLDBERGER,
                    Defendants.




         1.     I am an attorney with Conover Law Offices, attorneys for the plaintiffs, Steven

 Mendoza and Bobbylee Ruiz, in the above-referenced action.

         2.     I submit this declaration in support of plaintiffs’ consent motion requesting

 approval of the parties’ Settlement Agreement, a copy of which was attached as Exhibit A to the

 plaintiff’s consent motion, Document #23.

         3.     I am an experienced litigator admitted to the Second Circuit and the New York

 State bar with approximately fourteen years of experience devoted to plaintiff side employment

 litigation, including FLSA cases.

         4.     The attorney time and expenses were incurred on this matter from September 12,

 2019 to March 24, 2021. Our firm regularly maintains records of the firm’s time and costs on all

 matters.

         5.     Since September 2019, as recorded on the firm’s Timeslips records, I expended

 approximately 90 hours of time on plaintiffs’ FLSA claims in this matter, at an hourly rate of

 $450 for time totaling $41,310. My work included meeting with plaintiffs, including emails,

 texts and telephone calls, drafting and filing the complaint, appearing at the initial court
Case 1:20-cv-00659-KAM-PK Document 24-1 Filed 03/25/21 Page 2 of 2 PageID #: 87




 conference and status conferences, drafting initial disclosures, gathering responsive documents,

 reviewing defendants’ document production, drafting discovery deficiency letters, conferencing

 with opposing counsel, drafting letters to the Court, engaging in settlement negotiations with

 defendants, drafting and revising settlement documents, and drafting and revising the

 memorandum of law in support of court approval of the settlement, together with supporting

 documents.

        6.      Costs were incurred of $400 for the court filing fee plus $166 was incurred for

 service of process for a total of $566.

        7.      The total fees for settlement of plaintiff’s FLSA claims amounted to $13,000. The

 proposed attorney’s fee represents approximately 30% of the fees actually invested, which is

 reasonable and fair.

        8.      I declare under penalty of perjury that the foregoing is true and correct.

  Dated: New York, New York
         March 24, 2021

                                                      By:
                                                              Molly Smithsimon




                                                  2
